ON PETITION FOR REHEARING.
MCCARTHY, C. J.
— In a petition for rehearing respondent urges that under the definition of chiropody given in the opinion chiropodists can practice orthopedic surgery or treat any diseases of the feet. We did not intend to give such an impression. In the first. part of the opinion we gave various definitions of chiropody found in the lexicons, some broader and some narrower in scope. We did not adopt any one of them as an absolutely correct legal definition. ’ The stipulation of facts was of no value to us in this respect. We did not attempt a general comprehensive definition to cover all eases which might arise. We decided that certain of the acts committed by the appellant, to wit, removing corns and calluses, constituted’ the practice of chiropody within its generally accepted definition. This we regarded as so well established that the court should take judicial notice of it. As to the treatment of Morton’s toe, another of the acts charged, we were not prepared to say that it fell within the scope of chiropody. On the other hand, we were not prepared to say, as a matter of judicial knowledge, that it constituted the practice of medicine and surgery. Further evidence was required to answer that question. We remanded the case for a new trial on that issue. It must therefore be apparent that nothing said in the opinion can be urged in defense of the position that a chiropodist can practice orthopedic surgery or treat all diseases of the feet or hands. We have said that the removal of corns and calluses constitutes the practice of chiropody and is not inhibited by the statute. To this may .be added the treatment of the nails ordinarily practiced by chiropodists. We do not think it possible to go any further at present by way of laying down a general definition or rule. Definition is a difficult process, and with a definite state of facts in mind it is hazardous to attempt a definition to fit all possible states of fact. As Mr. Justice Holmes, of the supreme court of the United States, has said:
*505“A word is not a crystal, transparent and unchanged, it is the skin of a living thought and may vary greatly in color and content according to the circumstances and the time in which it is used.” (Towne v. Eisner, 245 U. S. 418, 38 Sup. Ct. 159, 62 L. ed. 372.)
Much depends upon the facts of the individual case.
Respondent again urges that appellant violated the statute by using the word “doctor” in her advertisements. We conclude that the clause “indicating or implying that he is a doctor, physician and surgeon or practitioner”' qualifies all that goes before. It is not the intent of the statute to make the use of the word “doctor” unlawful unless it is done in such a way as to imply that the person is a licensed practitioner of one of the learned branches of the healing art. This construction is borne out by the language used and is in line with the rule that the language of a statute creating a criminal offense should be strictly construed. With this explanation the petition for rehearing is denied.
Dunn and William A. Lee, JJ., concur.